Case 1:17-cr-00137-JGK Document 470 Filed 05/28/21 Page 1ofi

U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew’s Plaza
New Yark, New York 10007

May 28, 2021
BODE eK MEMES CL BREED AL fortes:
mec Cec€ Lae OOF) CRMSOAL, AVESE SF
The Honorable John G. Koeltl 204} ) AE AIS G0M
United States District Judge
Southern District of New York GELIOEE SCOorf: Fre SOA #, Bugsse Ss

Daniel Patrick Moynihan U.S. Courthouse eo ‘709
500 Pearl Street FOP1, Ae SIS
New York, New York 10007 pecee sugmistignl: i Oars BEFORE SE~FEWCE,

Re: United States v. Michelle Landoy & Desiree Scott, 17 Cr. 137(JGK) 64% Fo Sabra Shia:

2 O4FS GEFUKE
Dear Judge Koeltl: SE Chul

Defendants Michelle Landoy and Desiree Scott are scheduled to be sentenced on June 15, § 0 OA #€AEp
2021. In light of both defendants’ interests in being sentenced after their codefendants (see Dkt. _
No, 243), the Government respectfully requests that the June 15 sentencings be adjourned. untild
date after the July 23, 2021 sentencing of codefendant Arif Hameedi. The Government notes that; og
a date on a Monday or a Thursday, other than on August 2, 12, or 16, would be convenient for the

parties. gy 2 Bp J

The defendants, through counsel, consent to the requested adjournments.

 
  

Respectfully submitted,

AUDREY STRAUSS
United States Attorney

by: /s/
David Abramowicz / Michael Neff
Assistant United States Attorneys
(212) 637-6525 / 2107

ce: Kathleen Cassidy, Esq. & Aaron Mysliwiec, Esq. (via ECF)

 
